DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 08/04/2021 is/are being considered by the examiner.
Claims 1, 4-11, 13-22 are pending:
Claims 19-20 are withdrawn
Claims 2-3, 12 are canceled
Claims 1, 4-11, 13-18, 21-22 are examined on the merits


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 


Claim 1
I. Gavilan
Applicant asserts that (A) the head portions 34/36 of Gavilan are not outer stops, and that (B) head portions 34/36 are not “received in a radially extending channel”.
The office respectfully disagrees. (A) Parts 36/34 are stops, as they together constrain any axial movement of root 22 relative to disk 10. Further, (B) the threaded insert channel in shank 26 for boss 34 as best seen Fig4 does “extends radially into the web” as the channel is a three dimensional void within shank 26, and thus the diameter of the channel extends radially. Applicant appears to be indirectly asserting that the claim language requires that the primary axis of the channel is aligned with the radial direction, however this indirect assertion is not commensurate in scope to the presented claim language, nor is it supported in light of the specification Fig4 channel 198.
II. Tucker
Applicant asserts that Tucker fails to disclose a channel.
The office respectfully disagrees, as is best seen Fig4/5/6 of Tucker, a channel is formed into top surface of stems 37/50 that tang 18 contacts.
https://www.merriam-webster.com/dictionary/channel
Applicant asserts that since lug 43 and stem 37 of Tucker as “one integral piece” is the assembled state, that it is not possible to read that lug 43 is located in the channel.
The office respectfully disagrees with applicant’s conclusion. The office would like to note if the office applied applicant’s assertion to applicant’s one integral piece in the assembled state and thus would fail to provide written description for applicant’s claim language. However the office does not view such a reading as asserted by applicant to be reasonable, and thus the office has not applied such a reading to either the prior art or applicant’s own disclosure. Faces 45 of lug 43/52 are axially received and aligned with channel to axial arrange the three main components of device 27. The fact that faces 45 end up helping to define a portion of the resultant channel of the assembled state of the arrangement is not restricted by the presented claim language.
https://www.merriam-webster.com/dictionary/integral, definition 1c,2
III. Anderson
Applicant asserts that due to a lack of a rejection of record of old claims 2 and 3 by Anderson, that the instant rejection of new claim 1 by Anderson under 35 USC 102 should be withdrawn due to amendment.
The office is persuaded. The rejection of record of claim 1 by Anderson under 35 USC 102 is withdrawn.
Claim 11
I. Gavilan
Applicant asserts that Gavilan fails to disclose that “(i) a blade retainer that includes an inner stop that extends radially inward away from the web axially between the first end and the second end of the web, (ii) an outer stop that includes a radially extending abutment wall that is axially aligned with the inner stop to provide the second brace and a flange that extends axially away from the abutment wall and engages a radially outwardly facing surface of the web, and (iii) a web formed to include a channel that extends radially into the web and a 
The office
II. Tucker
Applicant asserts that Tucker fails to disclose structure, such as the outer stop, that engages with each other due to be integral, as lug 43 doesn’t engage stem 37 because lung 43 and stem 37 are integral.
The office respectfully disagrees with applicant’s conclusion. The fact that lug 43 and stem 37 are integral to each other in the assembled state does not preclude the components from aligning and engaging with each other. The office notes that applicant’s own components are integral with each other in the assembled state, and that if applicant’s position that integral sub-components cannot engage one another was applied to applicant’s own claims, then that would potentially result in a written description issue for the instant claims.
Applicant asserts that Tucker fails to disclose a channel.
The office respectfully disagrees, as is best seen Fig4/5/6 of Tucker, a channel is formed into top surface of stems 37/50 that tang 18 contacts.
https://www.merriam-webster.com/dictionary/channel
Applicant asserts that since lug 43 and stem 37 of Tucker as “one integral piece” is the assembled state, that it is not possible to read that lug 43 is located in the channel.
The office respectfully disagrees with applicant’s conclusion. The office would like to note if the office applied applicant’s assertion to applicant’s own arrangement of retainer 130 and wall 192 are one integral piece in the assembled state and thus would fail to provide written description for applicant’s claim language. However the office does not view such a reading as asserted by applicant to be reasonable, and thus the office 
III. Anderson
Applicant asserts that due to a lack of a rejection of record of old claims 12 by Anderson, that the instant rejection of new claim 1 by Anderson under 35 USC 102 should be withdrawn due to amendment.
The office is persuaded. The rejection of record of claim 1 by Anderson under 35 USC 102 is withdrawn.
Dependent claims 2-10, 12-18 are argued on the basis of the independent claims, and thus are maintained or withdrawn as discussed above in the context of the independent claims.

Applicant discusses withdraw claims 19 and 20 and request a rejoinder. 
The office notes that since the restriction is final, as stated in the office action dated 06/15/2021, and allowable subject matter of an apparatus has not been identified, that any discussion regarding the withdrawn claims is moot until such time.
The office would like to further note that Claim 19 has been amended to have two instances of ending punctuation.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
Relative terms such as; forward, fore, aft, first, second, inner, outer, will be considered as definite terms (for the context of 35 USC 112b) that are non-limiting intended use recitations that aid in understanding of claim construction, unless a claim fully defines such a cited term. However, 


Claim Objections
Claims are objected to because of the following informalities:  
Claim 17
L2, recitation “a aft face” lacks proper grammar
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13-15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13
Claim 13 depends upon itself, and thus fails to contain a reference to a claim previously set forth.
For the purpose of applying art, the office will read claim 13 as being dependent on claim 11.
Claims dependent on a rejected claim that do not solve the issue of the rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, 11, 13-14, 16-17, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gavilan (US 4,836,749).
Claim 1
Gavilan discloses:
“A blade assembly for use with a gas turbine engine (Abstract; Fig1-4), the blade assembly comprising 
a blade configured to rotate about a center axis during operation of the gas turbine engine (functional language. blades 20 located on rotor disk 10), the blade including a root (root 22) and an airfoil that extends radially away from the root (airfoil where label 22 points, best seen Fig1/2), 
a blade holder (disk 10, best seen Fig2) configured to support the blade as the blade rotates about the center axis (functional language. best seen Fig1), the blade holder including a base (base portion of disk 22 near notch 18), a first post (disk 22 fir tree side 16/14), and a second post (the other disk 22 fir tree side 16/14 from the first post) that cooperate to define a blade receiver slot that extends axially through a fore face and an aft face of the blade holder (best seen Fig1-4) and that receives the root of the blade such that the first post and the second post block radial movement of the root of the blade out of the blade receiver slot (functional language. best seen Fig1-4; C1L37-40), and 
a blade retainer (device 24) configured to block axial movement of the root of the blade out of the blade receiver slot (functional language. Best seen Fig4; Abstract), the blade retainer including an outer stop (boss 34) and a retainer insert that includes a web (shank 26) that extends axially between a fore end and an aft end (best seen Fig4; Abstract), a fore brace coupled to the fore end of the web (brace surface of head 36), and an inner stop (head 36) that extends radially inward away from the web adjacent the aft end of the web (best seen Fig4), 
wherein the outer stop is aligned axially with the inner stop (best seen Fig4) and coupled to the web to cause the outer stop and the inner stop to cooperate to provide an aft brace that is spaced apart axially from the fore brace (brace surface of boss 34 is axially apart from brace surface of head 36), the fore brace is configured to engage the root of the blade and the fore face of the blade holder (Abstract; best seen Fig4), the aft brace is configured to engage the root of the blade and the aft face of the blade holder (Abstract; best seen Fig4), and the web blocks relative movement between the fore brace and the aft brace so that the blade retainer blocks axial movement of the root of the blade out of the blade receiver slot (functional language. Abstract; best seen Fig4), and
wherein the outer stop includes a radially extending abutment wall and a flange that extends axially away from the abutment wall (best seen Fig4, radial contact wall of boss 34, aft flange head of boss 34) and the web is formed to include a channel that extends radially into the web (best seen Fig4, threaded insert channel in shank 26 for boss 34) and a portion of the abutment wall is received in the channel to locate the outer stop axially relative to the retainer insert (best seen Fig4, threaded insert channel in shank 26 for boss 34).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 4
Gavilan discloses: “The blade assembly of claim 1, wherein the channel is aligned axially with the inner stop (best seen Fig4, the channel in shank 26 and head 36 are aligned in the axial direction).”
Claim 5
Gavilan discloses: “The blade assembly of claim 1, wherein the blade retainer further includes a fastener that extends through the flange of the outer stop and the aft end of the web to couple the outer stop to the retainer insert (best seen Fig4, boss 34 is the fastener that comprises the aft flange head of boss 34 and threaded portion of boss 34 couples boss 34 to shank 26).”
Claim 7
Gavilan discloses: “The blade assembly of claim 1, wherein the outer stop is removably coupled to the retainer insert (best seen Fig4).”
Claim 11
Gavilan discloses: 
“A blade assembly (Abstract; Fig1-4) comprising 
a blade retainer (device 24) that includes an outer stop (boss 34) and a retainer insert that includes a web (shank 26) having a first end (Fig4, first end is side of head 36) and a second end (Fig4, second end is side of boss 34) spaced apart axially from the first end relative to an axis (best seen Fig4), 
a first brace that extends radially outward and radially inward away from the web at the first end of the web (best seen Fig4, head 36), and 
an inner stop that extends radially inward away from the web axially between the first end and the second end of the web (best seen Fig4, head 36), 
wherein the outer stop is coupled to the web at the second end of the web (Fig4, boss 34 is on the side of boss 34) to cause the outer stop and the inner stop to provide a second brace (Fig4, boss 34),
wherein the outer stop includes a radially extending abutment wall that is axially aligned with the inner stop to provide the second brace and a flange that extends axially away from the abutment wall and engages a radially outwardly facing surface of the web (best seen Fig4, radial contact wall of boss 34, aft flange head of boss 34), and
wherein the web is formed to include a channel that extends radially into the web (best seen Fig4, threaded insert channel in shank 26 for boss 34) and a portion of the abutment wall is received in the channel to locate the outer stop axially relative to the retainer insert (best seen Fig4, threaded insert channel in shank 26 for boss 34).”
Claim 13
Gavilan discloses: “The blade assembly of claim 13, wherein the channel is aligned axially with the inner stop (best seen Fig4, the channel in shank 26 and head 36 are aligned in the axial direction).”
Claim 14
Gavilan discloses: “The blade assembly of claim 13, wherein the blade retainer further includes a fastener that extends through the flange of the outer stop and the second end of the web to couple the outer stop to the retainer insert (best seen Fig4, boss 34 is the fastener that comprises the aft flange head of boss 34 and threaded portion of boss 34 couples boss 34 to shank 26).”
Claim 16
Gavilan discloses: “The blade assembly of claim 11, wherein the outer stop is removably coupled to the retainer insert (best seen Fig4).”
Claim 17
Gavilan discloses: 
“The blade assembly of claim 11, further comprising 
a blade holder (disk 10, best seen Fig2) having a fore face (first face is on the side of head 36, Fig4) and a aft face (second face is on the side of boss 34) spaced apart from the fore face (Fig4), and 
a blade (blade 20) having a root (root 22) and an airfoil that extends away from the root (airfoil where label 22 points, best seen Fig1/2), the root of the blade is received in the blade holder (Fig1-4), 
the web of the blade retainer is located between the root of the blade and the blade holder (best seen Fig3/4), 
the first brace is adapted to engage with the fore face of the blade holder (best seen Fig4), and 
the second brace is adapted to engage with the aft face of the blade holder (best seen Fig4).”

Claim(s) 1, 4-5, 7, 10-11, 13-14, 16-17, 21-22 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker (US 3,936,234).
Claim 1
Tucker discloses:
“A blade assembly for use with a gas turbine engine (Abstract; Fig1-11), the blade assembly comprising 
a blade configured to rotate about a center axis during operation of the gas turbine engine (functional language. blades 10 located on rotor disc 12; C3L10), the blade including a root (tang 18) and an airfoil that extends radially away from the root (airfoil 14), 
a blade holder (disc 12) configured to support the blade as the blade rotates about the center axis (functional language. best seen Fig1; Abstract, C3L10), the blade holder including a base (base portion of disk 22 at bottom wall 25), a first post (wall 23 of slot 22), and a second post (wall 23 of slot 22) that cooperate to define a blade receiver slot that extends axially through a fore face and an aft face of the blade holder (best seen Fig2/7/8/11) and that receives the root of the blade such that the first post and the second post block radial movement of the root of the blade out of the blade receiver slot (functional language. best seen Fig2/7/8/11), and 
a blade retainer (device 27, best seen Fig4/5) configured to block axial movement of the root of the blade out of the blade receiver slot (functional language. Best seen Fig6; Abstract), the blade retainer including an outer stop (lug 43) and a retainer insert that includes a web (stem 37/50) that extends axially between a fore end and an aft end (best seen Fig4/5; Abstract), a fore brace coupled to the fore end of the web (brace surface of lug 43), and an inner stop (lug 42) that extends radially inward away from the web adjacent the aft end of the web (best seen Fig5), 
wherein the outer stop is aligned axially with the inner stop (best seen Fig5/6) and coupled to the web to cause the outer stop and the inner stop to cooperate to provide an aft brace that is spaced apart axially from the fore brace (brace surface of lug 43 is axially apart from brace surface of lug 42), the fore brace is configured to engage the root of the blade and the fore face of the blade holder (Abstract; best seen Fig6), the aft brace is configured to engage the root of the blade and the aft face of the blade holder , and the web blocks relative movement between the fore brace and the aft brace so that the blade retainer blocks axial movement of the root of the blade out of the blade receiver slot (functional language. Abstract; best seen Fig6), and
wherein the outer stop includes a radially extending abutment wall and a flange that extends axially away from the abutment wall (best seen Fig5/6, face 45 of lug 43, appendage 54 that contains bolt 34) and the web is formed to include a channel that extends radially into the web (best seen Fig4/5/6, channel into top surface of stems 37/50 that tang 18 contacts) and a portion of the abutment wall is received in the channel to locate the outer stop axially relative to the retainer insert (best seen Fig4/5, face 45 is axially received and aligned with channel to axial arrange the three main components of device 27).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 4
Tucker discloses: “The blade assembly of claim 1, wherein the channel is aligned axially with the inner stop (best seen Fig4/5/6, face 44 of lug 42 is axially received and aligned with channel to axial arrange the three main components of device 27).”
Claim 5
Tucker discloses: “The blade assembly of claim 1, wherein the blade retainer further includes a fastener (bolt 34) that extends through the flange of the outer stop (best seen Fig4/5/6) and the aft end of the web to couple the outer stop to the retainer insert (best seen Fig4/5/6, bolt fastens the three main components of device 27 together).”
Claim 7
Tucker discloses: “The blade assembly of claim 1, wherein the outer stop is removably coupled to the retainer insert (any component is inherently capable of removal from another component. Further, lug 43 is removable from the central stem 50).”
Claim 10
Tucker discloses: “The blade assembly of claim 1, wherein the fore brace is solid, continuous, and rectangular when viewed axially relative to the center axis (best seen Fig5/2).”
Claim 21
Tucker discloses: “The blade assembly of claim 1, wherein the channel extends radially into a radially outwardly facing surface of the web (best seen Fig4/5/6, channel into top surface of stems 37/50 that tang 18 contacts) and the flange of the outer stop engages the radially outwardly facing surface of the web (best seen Fig5/6, face 45 of lug 43, appendage 54 that contains bolt 34).”
Claim 22
Tucker discloses: “The blade assembly of claim 21, wherein the blade retainer further includes a fastener (bolt 34) that extends radially through the flange of the outer stop (best seen Fig4/5/6, bolt is three dimensional component and thus has radial extention) and the aft end of the web to couple the outer stop to the retainer insert (best seen Fig4/5/6, bolt fastens the three main components of device 27 together).”
Claim 11
Tucker discloses: 
“A blade assembly (Abstract; Fig1-11) comprising 
a blade retainer (device 27, best seen Fig4/5) that includes an outer stop (lug 43) and a retainer insert that includes a web (stem 37/50) having a first end (Fig4, first end is side of lug 42) and a second end (Fig4, second end is side of lug 43) spaced apart axially from the first end relative to an axis (best seen Fig4), 
a first brace that extends radially outward and radially inward away from the web at the first end of the web (best seen Fig4, lug 42), and 
an inner stop that extends radially inward away from the web axially between the first end and the second end (best seen Fig4, lug 42), 
wherein the outer stop is coupled to the web at the second end of the web (Fig4, lug 43 is on the side of lug 43) to cause the outer stop and the inner stop to provide a second brace (Fig4, lug 43),
wherein the outer stop includes a radially extending abutment wall that is axially aligned with the inner stop to provide the second brace and a flange that extends axially away from the abutment wall and engages a radially outwardly facing surface of the web (best seen Fig5/6, face 45 of lug 43, appendage 54 that contains bolt 34), and
wherein the web is formed to include a channel that extends radially into the web (best seen Fig4/5/6, channel into top surface of stems 37/50 that tang 18 contacts) and a portion of the abutment wall is received in the channel to locate the outer stop axially relative to the retainer insert (best seen Fig4/5, face 45 is axially received and aligned with channel to axial arrange the three main components of device 27).”
Claim 13
Tucker discloses: “The blade assembly of claim 13, wherein the channel is aligned axially with the inner stop (best seen Fig4/5/6, face 44 of lug 42 is axially received and aligned with channel to axial arrange the three main components of device 27).”
Claim 14
Tucker discloses: “The blade assembly of claim 13, wherein the blade retainer further includes a fastener (bolt 34) that extends through the flange of the outer stop (best seen Fig4/5/6) and the second end of the web to couple the outer stop to the retainer insert (best seen Fig4/5/6, bolt fastens the three main components of device 27 together).”
Claim 16
Tucker discloses: “The blade assembly of claim 11, wherein the outer stop is removably coupled to the retainer insert (any component is inherently capable of removal from another component. Further, lug 43 is removable from the central stem 50).”
Claim 17
Tucker discloses: 
“The blade assembly of claim 11, further comprising 
a blade holder (disk 12) having a fore face (first face is on the side of lug 42, Fig6) and a aft face (second face is on the side of lug 43) spaced apart from the fore face (Fig4/5/6), and 
a blade (blade 10) having a root (tang 18) and an airfoil that extends away from the root (airfoil 14), the root of the blade is received in the blade holder (Fig1-11), 
the web of the blade retainer is located between the root of the blade and the blade holder (best seen Fig6), 
the first brace is adapted to engage with the fore face of the blade holder (best seen Fig6), and 
the second brace is adapted to engage with the aft face of the blade holder (best seen Fig6).”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 15, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavilan, in view of Forrester (US 6,481,971).
Claim 6
Gavilan discloses the arrangement of claim 1.
Gavilan is silent to the application of an adhesive bonding layer.
Forrester teaches (C11L23-27,54-55; Fig26/27) that it is known in the art of gas turbine attachment arrangements near the core gas path to utilize bonding attachments such as an epoxy to fasten two components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the simple substitution of the threaded connection fastening attachment of Gavilan for the bonding attachment of epoxy as taught by Forrester, as such a simple substitution would merely be one art recognized fastening solution for another art recognized fastening solution.
Claim 15
The combination of Gavilan and Forrester, discloses: “The blade assembly of claim 13, wherein the blade retainer further includes a bond layer located between the flange of the outer stop and the second end of the web to couple the outer stop to the retainer insert (limitation is within the scope of the combination as discussed in claim 6).”

Claim 8-10, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavilan.
Claim 8
Gavilan discloses: “The blade assembly of claim 1, wherein the fore brace (head 36) is solid (component is not a gas or a liquid), continuous (head 36 is a whole part), and …”
Gavilan is silent to the axial face of head 36 or boss 34 being circular in shape, however Fig4 suggests that the axial face of head 36 or boss 34 is circular or rectangular in shape due to the lack of edge lines being shown.
MPEP 2144.04.IV.B states that a mere change in shape is matter of an obvious design choice of one of ordinary skill in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a shape for the axial face of head 36 or boss 34 of Gavilan, as one of ordinary skill in the art would have to make such a selection in order to practice the disclosure of Gavilan, and in would be obvious for one of ordinary skill in the art to select circular shape as suggested by Fig4 of Gavilan, and as MPEP 2144.04.IV.B states that such a shape selection is matter of an obvious design choice of one of ordinary skill in the art.
Claim 9
Gavilan discloses: “The blade assembly of claim 8, wherein the fore brace, the web, and the inner stop are integrally formed as a single component (best seen Fig4, when assembled device 24 is integrally formed).”
https://www.merriam-webster.com/dictionary/integral, definition 1c “formed as a unit with another part”, definition 2 “composed on constituent parts”
Claim 10
Gavilan discloses: “The blade assembly of claim 1, wherein the fore brace (head 36) is solid (component is not a gas or a liquid), continuous (head 36 is a whole part), and …”
Gavilan is silent to the axial face of head 36 or boss 34 being circular in shape, however Fig4 suggests that the axial face of head 36 or boss 34 is circular or rectangular in shape due to the lack of edge lines being shown.
MPEP 2144.04.IV.B states that a mere change in shape is matter of an obvious design choice of one of ordinary skill in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a shape for the axial face of head 36 or boss 34 of Gavilan, as one of ordinary skill in the art would have to make such a selection in order to practice the disclosure of Gavilan, and in would be obvious for one of ordinary skill in the art to select rectangular shape as suggested by Fig4 of Gavilan, and as MPEP 2144.04.IV.B states that such a shape selection is matter of an obvious design choice of one of ordinary skill in the art.


Claim 6, 15, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, in view of Forrester (US 6,481,971).
Claim 6
Tucker discloses the arrangement of claim 1.
Tucker is silent to the application of an adhesive bonding layer.
Forrester teaches (C11L23-27,54-55; Fig26/27) that it is known in the art of gas turbine attachment arrangements near the core gas path to utilize bonding attachments such as an epoxy to fasten two components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the simple substitution of the bolt fastening attachment of Tucker for the bonding attachment of epoxy as taught by Forrester, as such a simple substitution would merely be one art recognized fastening solution for another art recognized fastening solution.
Claim 15
The combination of Tucker and Forrester, discloses: “The blade assembly of claim 13, wherein the blade retainer further includes a bond layer located between the flange of the outer stop and the second end of the web to couple the outer stop to the retainer insert (limitation is within the scope of the combination as discussed in claim 6).”

Claim 8-9, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker.
Claim 8
Tucker discloses: “The blade assembly of claim 1, wherein the fore brace (lug 43) is solid (component is not a gas or a liquid), continuous (lug 43 is a whole part when assembled), and …”
Tucker is silent to the axial face of lug 43 being circular.
MPEP 2144.04.IV.B states that a mere change in shape is matter of an obvious design choice of one of ordinary skill in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to circular shape for the axial face of lug 43, and as MPEP 2144.04.IV.B states that such a shape selection is matter of an obvious design choice of one of ordinary skill in the art.
Claim 9
Tucker discloses: “The blade assembly of claim 8, wherein the fore brace, the web, and the inner stop are integrally formed as a single component (best seen Fig4/5, when assembled device 27 is integrally formed).”
https://www.merriam-webster.com/dictionary/integral, definition 1c “formed as a unit with another part”, definition 2 “composed on constituent parts”

Claim 18, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Anderson (US 3,383,095).
Claim 18
Tucker discloses the arrangement of claim 11.
Tucker is silent to the web and the first brace having the same circumferential width.
Anderson teaches (Fig1/2) that it is known for turbomachine blade locks to have a single circumferential width.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Tucker to have a single circumferential width for the blade lock as taught by Anderson, as a simple substitution of one known in the art dimensional arrangement for another known in the art dimensional arrangement, and such a resultant structure gains the benefit of simplified assembly within a turbine engine, as the blade lock only has a critical vertical/radial arrangement to lock the blade in place, as opposed to a vertical/radial arrangement and a circumferential arrangement.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID HAMAOUI/Primary Examiner, Art Unit 3747